DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10, 12-18 and 20 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/22 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/21 and 1/24/22 are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rachel Pearlman on 2/16/21.


13. (Currently Amended) A computer program product comprising:
	a non-transitory computer readable storage medium readable by one or more processors and storing instructions for execution by the one or more processors for performing a method comprising:
	obtaining, by a secure interface control in a computing system executed by the one or more processors in the computing system, metadata comprising one or more controls, the metadata cryptographically linked to a boot image of a secure guest to be started by an owner and managed by a hypervisor, wherein the metadata is inaccessible to the secure guest and to the hypervisor, wherein each control of the one or more controls comprising the metadata is a granular control of functionality that indicates to the secure interface control whether the secure guest generated from the boot image is permitted to obtain a response to a particular request, wherein the hypervisor manages one or more guests including one or more secure guests;
	intercept, by the secure interface control, via the hypervisor, from the secure guest generated from the boot image, during runtime of the secure guest, a request;
	accessing, by the secure interface control, the one or more controls in the metadata by utilizing a private host key;
	determining, by the secure interface control, based on the one or more controls, if the secure guest is permitted to obtain a response to the request;
	based on determining that the secure guest is permitted to obtain the response, commencing, by the secure interface control, fulfillment of the request, within the computing system; and
	based on determining that the secure guest is not permitted to obtain the response, ignoring, by the secure interface control, the request.
EXAMINER’S COMMENTS
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 1/12/22 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Riel et al. U.S. Pub. No. 20180246749 discloses virtual machine security through guest-side emulation.
Alexander et al. U.S. Pub. No. 20170171197 discloses end-to-end protection for shrouded virtual servers.
Schilling et al. U.S. Pub. No. 20170149807 discloses detecting malicious instructions on a virtual machine.
Boenisch et al. U.S. Pub. No. 20160241393 discloses content based hardware security module assignment to virtual machines.
Bacher et al. U.S. Pub. No. 20160132349 discloses processing a guest event in a hypervisor-controlled system.
Stevens et al. U.S. Pub. No. 20150234775 discloses enabling file oriented access on storage devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789. The examiner can normally be reached Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431